Citation Nr: 0111682	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-12 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.

2.  Entitlement to a compensable evaluation for left knee 
chondromalacia patella with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from June 1971 to January 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an August 1997 RO decision which granted service 
connection and a noncompensable rating, effective from April 
18, 1988, for left knee chonromalacia patella with 
patellofemoral syndrome.  This case also comes to the Board 
from an April 1998 RO decision which granted service 
connection and a 50 percent rating, effective April 18, 1988 
(later revised to March 29, 1988), for major depessive 
disorder.  The veteran appeals for higher ratings for these 
conditions.

The present Board decision addresses the issue of a higher 
rating for the psychiatric condition; the remand which 
follows the decision addresses the issue of a higher rating 
for the left knee condition.


FINDINGS OF FACT

The veteran's major depressive disorder produces no more than 
considerable industrial and social impairment and no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §  4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1971 to January 
1978.  Her service medical records show that in 1975 she 
complained of job tension.  In 1976 and 1977 she received 
counseling for adjustment and marital problems.  A November 
1977 discharge summary from the mental health clinic notes 
that she had problems with daily living and seemed to have 
completed a developmental phase in her life that had caused a 
situational disturbance.  The veteran elected not to have a 
service separation examination, and she was discharged from 
active duty in January 1978.

Post-service medical records show the veteran received more 
than two months of VA inpatient treatment for alcohol abuse 
in September-November 1982.  She reported earlier 
hospitalization for alcohol treatment in October 1978.  She 
gave a history of drinking since age 15, and she related that 
her drinking led to her divorce and leaving service.  Medical 
records show extensive medical treatment, including surgery, 
after the veteran fractured her left tibial plateau/knee in 
an October 1986 motor vehicle accident.  During 1986 and 1987 
she received additional treatment for alcohol abuse and 
dependence.

In 1987, the veteran applied for a VA pension based on non-
service-connected disability.  She was afforded a psychiatric 
examination in August 1987.  She said she could not work 
because of a knee injury, she had many financial problems, 
and she was depressed.  The Axis I diagnoses were adjustment 
disorder with mixed emotional features (anxiety and 
depression) secondary Axis II and III disorders.  Alcohol 
dependence was also diagnosed.  The Axis II diagnosis was 
mixed personality disorder and the Axis III diagnosis was 
orthopedic problem.

On March 29, 1988, the RO received a statement from the 
veteran's representative indicating a claim for service 
connection for a psychiatric disorder.  On April 18, 1988, 
the RO received a statement from the veteran in which she 
related she was claiming service connection for a psychiatric 
disorder.

At a July 1989 VA psychiatric examination, the veteran 
reported that, since her separation from service, she had 
worked for temporary services, had been unable to maintain 
long-term employment, and had been fired from each position 
after a few months.  A long history of alcohol abuse was 
noted.  Axis I diagnoses included dysthymic disorder, with 
panic feelings, and alcohol abuse.

Subsequent VA treatment records reflect multiple inpatient 
admissions for alcohol abuse in 1989 and 1990.  A personality 
disorder was also noted.

An August 1991 letter from a psychiatrist at Seneca Mental 
Health/Mental Retardation Council reports that the veteran 
had been seen there several times, that she had a ten-year 
history of anxiety and depression, and that her anxiety made 
employment difficult.

At a December 1991 VA examination, a history of alcohol abuse 
and depression was noted.  The veteran reported having done 
temporary office jobs and indicated she was currently working 
at a hotel.  Diagnoses included moderately severe dysthymic 
disorder, and chronic alcoholism.

A January 1992 VA treatment record notes a history of alcohol 
abuse and depression.  The veteran was reportedly working as 
a night clerk in a hotel.  Diagnoses included major 
depression and passive aggressive personality disorder.

Later VA medical records note periodic treatment for 
psychiatric symptoms.  The veteran reportedly lost her hotel 
job in September 1992.

The veteran had a VA psychiatric examination in August 1993.  
A history of alcohol abuse and nervous symptoms was noted.  
She reported she was looking for a job and was concerned 
about the effects of a recent dog bite.  Diagnoses included 
moderate to severe recurrent major affective disorder with 
panic attacks; generalized anxiety disorder; and mixed 
personality disorder with hysterical features.

In October 1993, the RO found that the veteran was 
permanently and totally disabled for non-service-connected 
pension purposes based on multiple disabilities, including 
major affective disorder with dysthymic disorder (rated 50 
percent) and residuals of fracture of the left tibial plateau 
(rated 30 percent).

At an August 1996 VA psychiatric examination, the veteran 
reported previous office work and indicated she had not been 
employed since 1992.  It was noted she broke a knee and had 
surgery in 1986, and more surgery was planned.  She was 
concerned that a 1993 dog bite would result in physical and 
emotional problems.  Diagnoses included recurrent major 
depression, alcohol abuse in remission, and mixed personality 
disorder.  In November 1996, a VA psychiatrist reviewed the 
veteran's records and reported diagnoses of recurrent major 
depression with psychotic features, and a history of alcohol 
dependence.

In August 1997, the RO granted service connection and a 
noncompensable rating for left knee chondromalacia patella 
with patellofemoral syndrome, effective April 18, 1988.

At an April 1998 VA psychiatric examination, the examiner 
reviewed the veteran's claims folder and history.  The 
veteran reported that before service she had some problems 
with interpersonal relationships and multiple jobs.  She 
related she entered military service in search of consistency 
and stability.  The veteran reported that she did well in 
service until her marriage.  She described problems with that 
marriage and indicated she first saw a psychiatrist in 
service.  She indicated that after service she was divorced.  
Other events after service included an abortion and a 1986 
motor vehicle accident and injuries.  The veteran was noted 
to have a history of alcohol abuse, although she reported she 
had been sober for a number of months.  She described current 
psychiatric symptoms including a fluctuating mood, and she 
indicated she continued to receive outpatient care for her 
nervous symptoms.  On objective examination, it was noted she 
was appropriately groomed and oriented.  Her speech was not 
pressured and demonstrated appropriate flow and content.  
There was no looseness of associations or flight of ideas.  
Memory and judgment were intact.  There was no evidence of 
hallucinations, delusions, or compulsive acts.  She exhibited 
an obsessive preoccupation with events in service and in her 
marriage.  The impressions were major affective illness; 
recurrent depression; history of alcohol abuse; and mixed 
personality disorder including passive-aggressive, obsessive-
compulsive, and paranoid traits.  The Global Assessment of 
Functioning (GAF) score was 55.  The examiner opined that the 
veteran's depression should be service connected.  The doctor 
commented that the veteran had had personality problems all 
her life but decompensated and began to experience mood 
swings and depression in service.  The examiner concluded 
that, although alcohol and personality disorders contributed, 
the depression and mood swings in service were the early 
manifestations of her current psychiatric disorder, and that 
the psychiatric disorder was moderate in degree.

An April 1998 RO decision granted service connection and a 50 
percent rating for major depression, effective April 18, 
1988.

In a November 1998 notice of disagreement, the veteran 
contended that she was entitled to a 70 percent evaluation 
for her psychiatric disorder because she had deficiencies in 
all areas and did not function well in relationships with 
others.  She related, at some length, problems she had with 
co-workers, co-tenants, and family members, said she became 
angry with them, and contended that people did not understand 
her or care for her.

In an April 1999 VA Form 9, the veteran said she had reviewed 
the rating criteria set out in the statement of the case and 
asserted that a 70 percent evaluation should be assigned.  
She recounted the history of her nervous problems.  She 
described difficulty with social relationships and adapting 
to a work environment.

VA medical records from 1996 to 1999 show the veteran 
received regular outpatient care for multiple psychiatric and 
physical ailments.  With regard to her psychiatric problems, 
she received periodic counseling and took prescibed 
medication.  Diagnoses primarily were depression or recurrent 
major depression; other diagnoses included somatoform 
disorder, anxiety, major affective disorder, and personality 
disorder.  Descriptions of the severity of psychiatric 
illness varied from mild to severe, but generally were in the 
moderate range.  GAF scores were in the range of 60 to 65.

At a July 1999 VA psychiatric examination, the examiner 
reviewed the claims file and the veteran's history.  She 
reported that she last worked in 1992 as a hotel bookkeeper, 
could not cope with the stress, and was fired.  She said she 
was fired from three jobs before that because she could not 
handle pressure.  She said she had some other jobs where she 
just walked out.  Currently she was having difficulty with 
her landlord and was looking for another place to live.  She 
reported she spent her time doing such things as going to the 
library and watching television.  She said she did not have 
many friends.  It was noted she had a rather isolated life.  
The veteran related that she had bad dreams and said that, 
about once each week, she had episodes of anxiety with 
palpitations, smothering feelings, and hyperventilation.  She 
felt depressed, tired, isolated, and lonely.  She felt that 
people did not want to help her or have anything to do with 
her.  She reported feeling suspicious and distrustful, did 
not like crowds or social situations, and was easily angered.  
On mental status examination, it was noted she was 
appropriately groomed.  She was rather tense, anxious, edgy, 
depressed, and somewhat guarded.  However, she was generally 
pleasant and cooperative, with appropriate flow and content 
of conversation.  She was oriented and showed no evidence of 
hallucinations or delusions.  There was no looseness of 
associations, flight of ideas, or pressured speech.  There 
were no obsessive thoughts or compulsive actions.  It was 
noted there was some impairment of attention and 
concentration, and there was some difficulty in calculations.  
There was slight impairment of memory.  Judgment was intact.  

At the July 1999 VA examination, the diagnostic impressions 
were major affective illness, recurrent depression, and mixed 
personality disorder.  The examiner reported that the GAF 
score appeared to be 55 to 60.  The examiner commented that 
the veteran had recurrent episodes of depression and 
recurrent panic attacks, and tended to be suspicious and 
distrustful, but she was not felt to be actively psychotic.  
He felt that her depression had its onset in service, but she 
also had personality problems unrelated to service, had had 
difficulty with employment, and had been rather socially 
isolated.  The doctor said he had reviewed the rating formula 
for mental disorders in effect since November 7, 1996, and 
opined that the veteran met the criteria for a 50 percent 
rating for her service-connected major depression.

In a May 2000 statement, the veteran recounted her problems 
with depression since service.  She described difficulty with 
interpersonal relationships.

In a May 2000 decision, the RO changed the effective date, 
for service connection and a 50 percent rating for major 
depression, to March 29, 1988 (date of receipt of an informal 
claim).

Analysis

The veteran claims a rating higher than 50 percent should be 
assigned for here service-connected major depressive 
disorder.  The file shows that the RO has properly developed 
the evidence as to this claim and there is no further VA duty 
to assist the veteran with her claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-8 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating disability, the entire medical history must be 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that this is an ititial rating case following 
the grant of service connection, and thus different 
percentage ratings may be assigned for different periods of 
time, since the effective date of service connection, based 
on the facts found (so-called "staged ratings").  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO has assigned a 50 
percent rating for major depression, coinciding with the 
effective date of service connection, March 29, 1988.  While 
the veteran's psychiatric symptoms fluctuate from day to day, 
the evidence shows no significant difference in the basic 
level of psychiatric impairment, during any periods of time 
since the effective date of service connection, as would 
warrant staged ratings.

During the course of the veteran's appeal, the regulations 
pertaining to the rating of mental disorders were changed, 
effective November 7, 1996.  Either the old or new rating 
criteria may be applied, whichever are more favorable to the 
veteran, although the new criteria may only be applied to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.

Under the old rating criteria, prior to November 7, 1996, a 
50 percent evaluation is warranted for dysthymic disorder, 
adjustment disorder with depressed mood, or major depression 
without melancholia when the ability to establish or maintain 
effective or favorable relationships with others is 
considerably impaired, and when the psychoneurotic symptoms 
so reduce the levels of flexibility, efficiency, and 
reliability, as to produce considerable industrial 
impairment.  A 70 percent evaluation is warranted when the 
ability to establish or maintain effective or favorable 
relationships with others is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
as to cause severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).

Under the new rating criteria, effective November 7, 1996,  a 
50 percent evaluation is warranted for major depressive 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks more 
frequent than once a week; difficulty understanding complex 
commands; impairment of memory characterized by, for example, 
forgetting to complete tasks or the retention of only highly-
learned material; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2000).

The medical records show that, in addition to service-
connected major depression, the veteran has non-service-
connected alcohol abuse (see 38 U.S.C.A. §38 U.S.C.A. §§ 105, 
1110, 1131; 38 C.F.R. § 3.301; Allen v. Principi, No. 99-7100 
(Fed.Cir. Feb. 2, 2001)) and a non-service-connected 
personality disorder (see 38 C.F.R. §§ 3.303(c), 4.9).  The 
effects of the non-service-connected conditions must be 
excluded when rating the service-connected major depression.  
38 C.F.R. § 4.14.

The medical evidence which relects on the severity of 
service-connected major depression, since service connection 
became effective in 1988, includes multiple treatment records 
and VA examinations dated to 1999.  The records show the 
veteran has received periodic counseling for episodes of 
depression, and she takes medication to control her symptoms.  
She describes a number of problems with interpersonal 
relationships.  She has not worked since 1992 (and at one 
point was found to be permanently and totally disabled for 
non-service-connected pension purposes), but this is due to a 
combination of service-connected and non-service-connected 
ailments.  The medical treatment and examination reports note 
symptoms such as episodes of depression, bad dreams, and 
occasional panic attacks.  

The medical records vary in descibing the level of 
psychiatric impairment, but generally the records classify 
the impairment from major depression as being moderate.  GAF 
scores have ranged from 55 to 65.  The Board notes that GAF 
scores between 51 and 60 suggest moderate disability while 
those between 61 and 70 suggest mild disability.  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is considered, but is 
not determinative of the percentage rating to be assigned.  
38 C.F.R. § 4.130 (1996); 38 C.F.R. § 4.126 (1999); 
VAOPGCPREC 10-95.  Nonetheless, the descriptions of the level 
of impairment and the GAF scores, found in the medical 
records in the instant case, are not compatible with more 
than a 50 percent rating under either the old or new rating 
criteria.  In fact, the doctor at the last VA examination in 
1999 went so far as to opine that the veteran's impairment 
from major depression fit the new criteria for a 50 percent 
rating.

The weight of the evidence demonstrates that, since the 
effective date of service connection, the veteran's major 
depression has produced no more than considerable social and 
industrial impairment, which supports no more than a 50 
percent rating under the old rating criteria.  Severe social 
and industrial impairment from the disorder, as required for 
a 70 percent rating under the old criteria, is not shown.  
With regard to the new criteria, the weight of the evidence 
shows that service-connected major depression results in 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms as listed for a 50 
percent rating.  The level of impairment and most of the 
symptoms for the next higher rating under the new criteria 
for a 70 percent rating are absent, and such a rating is not 
warranted.

The preponderance of the evidence is against the claim for a 
rating higher than 50 percent for major depression.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A rating higher than 50 percent for major depressive disorder 
is denied.


REMAND

The veteran also claims that a compensable rating should be 
assigned for service-connected left knee chondromalacia with 
patellofemoral syndrome.  The file shows that there is a 
further duty to assist the veteran as to this claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-8 (2000) (to be codified at 
38 U.S.C. § 5103A).

A report of contact form indicates that in October 2000 the 
veteran called the Board and said she would obtain and submit 
evidence from a physician in Alexandria, Virginia, who 
treated her for her condition in the 1980s.  She also 
reported that she sustained additional injury to her left leg 
and was currently hospitalized at the Beckley VA Medical 
Center (VAMC).  In a December 2000 Informal Hearing 
Presentation, her representative cited the veteran's October 
2000 communication, referred to a July 1999 VA orthopedic 
examination wherein the examiner raised the possibility that 
some current left knee disability may be related to 
chondromalacia patella diagnosed in service, and requested a 
remand for further development of the evidence.

The veteran should be given an opportunity to submit old 
record from the 1980s concerning her left knee condition.  
Such records may be relevant, since the issue on appeal is 
the initial rating for service-connected left knee 
chondromalacia with patellofemoral syndrome, since service 
connection became effective on April 18, 1988.  See 
Fenderson, supra.  The more recent VA medical records which 
she refers to should also be obtained.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).  Another VA examination is also 
warranted to determine the severity of service-connected left 
knee chondromalacia with patellofemoral syndrome.  It should 
be noted, however, that the veteran has non-service-connected 
problems with her left lower extremity including residuals of 
a left tibial plateau fracture (in 1986) with traumatic 
arthritis of the knee, and residuals of a dog bite to the 
left calf (in 1993).  

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO should give the veteran and 
her representative an opportunity to 
submit additional evidence and argument 
in support of the claim for a higher 
rating for service-connected left knee 
chondromalacia with patellofemoral 
syndrome.  This includes, but is not 
limited to, private medical records from 
the 1980s (as mentioned in the October 
2000 report of contact with the veteran).

2.  The RO should obtain copies of all VA 
treatment records concerning left lower 
extremity problems from 1999 to the 
present.  This includes, but is not 
limited to, records of a reported October 
2000 admission to the Beckley VAMC.

3.  Thereafter, the veteran should 
undergo another VA examination to 
determine the severity of service-
connected left knee chondromalacia with 
patellofemoral syndrome.  The claims 
folder should be provided to and reviewed 
by the examiner.  The doctor should 
clearly describe the signs and symptoms 
due to service-connected left knee 
chondromalacia with patellofemoral 
syndrome, to the exclusion of non-
service-connected problems such as 
residuals of a left tibial plateau 
fracture (in 1986) with traumatic 
arthritis of the knee, and residuals of a 
dog bite to the left calf (in 1993).   

4.  After the above development is 
accomplished, the RO should review the 
claim for a higher rating for service-
connected left knee chondromalacia 
patella with patellofemoral syndrome.  If 
the claim is denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 



